IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


CONDUENT STATE HEALTHCARE,                    )
LLC, f/k/a/ XEROX STATE                       )
HEALTHCARE, LLC, f/k/a ACS STATE              )
HEALTHCARE, LLC,                              )
                                              )
           Plaintiff,                         ) C.A. No. N18C-12-074 MMJ CCLD
                                              )
           v.                                 )
                                              )
AIG SPECIALTY INSURANCE                       )
COMPANY, f/k/a CHARTIS                        )
SPECIALTY INSURANCE COMPANY,                  )
et. al.,                                      )
                                              )
           Defendants.                        )




                               Submitted: May 6, 2020
                                Decided: May 8, 2020

                                     ORDER

      Upon consideration of Defendants' Motion to Continue CMO Discovery

Deadlines and Plaintiff's Cross-Motion to Compel Remote Depositions Under Rule

30(b)(7).

      1.        The following unopposed deadlines in the case Management Order are

hereby revised as follows:
                                        Current Deadlines       Revised Deadlines
Written Discovery                         April 29, 2020          July 15, 2020
Fact Discovery                            May 29, 2020           August 14, 2020
Identify Expert Witnesses                August 3, 2020          August 21, 2020
Designate Rebuttal Experts               October 1, 2020         October 19, 2020
Deadline for Depositions of             November 2, 2020        November 20, 2020
Expert Witnesses
Deadline for Dispositive Motions         December 7, 2020       December 22, 2020

      2.     The Court has considered all of the parties' submissions on these

motions. The Court finds that remote depositions are not ideal. Nevertheless, there

are many applications and devices which make video depositions not only feasible,

but not out of the ordinary in these extreme and unusual circumstances requiring

physical distancing in light of CoVid-19. Additionally, the Court finds that taking

depositions remotely in this case is not manifestly unfair and will not result in undue

prejudice. Counsel and witnesses can confer and prepare for depositions by remote

communication. It may be that prior to the amended discovery cutoff, in-person (or

hybrid) depositions are possible. Counsel are encouraged to schedule the witnesses

most appropriate for video depositions early in the process. Should the video

deposition of any specific witness present particular issues, the Court will consider

whether this ruling should be altered to accommodate exigent circumstances.

      3.     All Defendants who have not already done so are directed to provide

the Plaintiff with potential depositions dates for their witnesses during the extended

fact discovery period within 14 days of this Order. The Parties are to confer in good-

faith on scheduling depositions within the extended fact discovery period.
      4.     Pursuant to Delaware Superior Court Rule 30(b)(7), depositions in this

action may be conducted by videoconference or other remote electronic means. The

Parties are ordered to make their witnesses available for remote depositions if in

person depositions are not possible or feasible.

      5.     Pursuant to Superior Court Rule 30(b)(4), an officer or person

appointed or designated under Superior Court Rule 28 may appear remotely at these

depositions and administer oaths remotely with the same force and effect as if

physically present with the deponent.

      THEREFORE, Defendants' Motion to Continue CMO Discovery Deadlines

is hereby GRANTED AS UNOPPOSED. Plaintiff's Cross-Motion to Compel

Remote Depositions Under Rule 30(b)(7) is hereby GRANTED.

      IT IS SO ORDERED.



                                                   Mary M. Johnston
                                           The Honorable Mary M. Johnston